 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT Cou]

   

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA | sgutrers BistBleT Gs Coe ce eewee
DEDUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
MICHIKO LINDSEY-SCHRODER Case Number: 19CR2021 MDD
EARLL POTT
Defendant’s Attorney
USM Number 85584298
rm -
THE DEFENDANT:
DX} pleaded guilty to count(s) 1 of the Misdemeanor Information

 

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number(s) .
42:1307 Social Security Fraud (Misdemeanor) l

The defendant is sentenced as provided in pages 2 through 5 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

[] Count(s) are dismissed on the motion of the United States.

 

Assessment : $25.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

[] JVTA Assessment’: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

i Finewaived = OL Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 13, 2019 A

(UCU

HON. MITCHELL D. DEMER
UNITED STATES MAGISTRATE JUDGE

  
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: MICHIKO LINDSEY-SCHRODER Judgment - Page 2 of 4
CASE NUMBER: 19CR2021

PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years’ probation

su MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawfu! use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4, (klThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

XIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
LlThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. CUThe defendant must participate in an approved program for domestic violence. (check if applicable)

8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9, Ifthis judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.

10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

19CR2021
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT: MICHIKO LINDSEY-SCHRODER Judgment - Page 3 of 4
CASE NUMBER: 19CR2021

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant’s conduct and condition.

. 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6, The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without

first getting the permission of the prebation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

11, The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

19CR2021

 
 

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: MICHIKO LINDSEY-SCHRODER Judgment - Page 4 of 4
CASE NUMBER: 19CR2021

14.

15.

16.

17.

18.

19.

SPECIAL CONDITIONS OF SUPERVISION

Submit to and complete mental health counseling and/or treatment as directed by the
probation officer; take all medications as prescribed by a medical professional and do not
discontinue medication without approval of a medical professional.

Release of Presentence report and available psychological reports to the defendant’s medical
provider as directed and approved by the probation officer as well as the reciprocal release of
information between the probation officer and defendant’s medical provider.

Defendant required to report to the probation officer any motor vehicle in which defendant
owns, operates or has an interest in.

Defendant required to submit her person and property to a search to be conducted by a
probation officer only when a reasonable suspicion of a violation of the defendant’s terms of
probation exist and that the areas to be searched contain evidence of such violation(s). Any
search must be conducted at a reasonable time and manner.

Provide a complete disclosure of personal and business financial records as directed by
probation officer.

Notify collections unit of the U.S. Attorney’s office of any interest in property defendant has
obtained either directly or indirectly; defendant must notify the collections unit of the U.S.
Attorney’s office before transferring any interest in property.

19CR2021
AO 2458 (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: MICHIKO LINDSEY-SCHRODER Judgment - Page 5 of 5
CASE NUMBER: 19CR2021-MDD
RESTITUTION
The defendant shall pay restitution in the amount of $48,456.00 unto the United States of America.

Pay restitution in the amount of $48,456.00 to Social Security Administration through the Clerk, U. S. District
Court. Payment of restitution shall be forthwith. During any period of incarceration the defendant shall pay
restitution through the Inmate Financial Responsibility Program at the rate of 50% of the defendant’s income,
or $25.00 per quarter, whichever is greater. The defendant shall pay the restitution during her supervised
release at the rate of $250.00 per month. These payment schedules do not foreclose the United States from
exercising all legal actions, remedies, and process available to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States

Attorney’s Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days
after the change occurs.

[Type text]

 
